Pob cuanto, los apelados solicitaron la desestimación del *1067recurso y señalada la vista de la moción para el 26 de enero actual fueron oídos los informes de los respectivos aboga-dos de las partes y además ban sido examinados los autos;
Poe cuanto, se trata de nn auto de mandamus1 para que se ordene al Secretario Ejecutivo de Puerto Rico la impre-sión en la papeleta electoral de la candidatura en la que fi-guran los apelados para los cargos municipales de Arecibc para ser electos en las elecciones generales últimamente ce-lebradas.
Pob cuanto, la sentencia de la corte inferior ordenó cer-tificar a dicho funcionario la referida candidatura al Super-intendente Insular de Elecciones para ser impresa en la pa-peleta electoral que debía utilizarse en dichas elecciones ge-nerales ;
Por cuanto, es de conocimiento judicial la celebración de las elecciones generales que tuvieron lugar el 4 de no-viembre de 1924, y se ha admitido que la repetida candida-tura de los apelados fué impresa y electos dichos apelados para los cargos que fueron designados;
Por cuanto, celebradas dichas elecciones, carece este pleito de finalidad práctica, toda vez que dentro de la peti-ción de mandamus el demandado no podrá ser compelido por falta de objeto, a cumplir la pretensión de los apelantes ni menos podría quedar sujeto por incumplimiento del man-. dato a ser procesado por desacato;
Por tanto, se resuelve declarar con lugar la moción de los apelados y en su consecuencia se desestima el recurso.